Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a wedged portion (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
Page 6, line last and page 7, line 1, “The surface of the mating portion 112d” should be changed to “The surface 112d of the mating portion 112”.
The detailed description of the invention fails to describe a portion of the first flexible diaphragm coupling  configured to connect to the first shaft 102 as recited in claim 1.

Claim Objections
Claims 2 & 9 are objected to because:
At claim 2, line 2, the term, “a second rotating member” should be changed to “the second rotating member”.
At claim 9, line 2, the term, “the first mating portion” should be changed to “a first mating portion”.

Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   
Claim 1, lines 5 & 6 recites the limitation, “a quill shaft having . . . a locking flange for connecting the quill shaft to the first shaft”.  However, the quill shaft 108 is not disclosed as having such a locking flange.  To the contrary, the specification and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claim 6 recites “the flange adapter is bolted to the primary diaphragm-coupling shaft.”  However, in the specification the flange adapter 119 is disclosed as welded to the primary diaphragm-coupling shaft 109. There is no mention of a bolt(s), and the drawings do not suggest how a bolt(s) could be used to join the flange adapter 119 to the primary diaphragm-coupling shaft 109.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 10, 18 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation, “the at least one radial protrusion includes a wedged portion.”  That which constitutes “a wedged portion” is unknown.  The specification and drawings provide no description or depiction any particular feature apart from the radial protrusion 110b that would define a wedged portion.
Claim 17 recites the limitation "the flange adapter".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first mating portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the mating portion".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 1-5 & 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, US 1,871,227.  Smith shows a flexible coupling assembly for a power transmission system comprising: 
a first shaft (2) defining an axis, configured to connect to a first rotatable member (see “shafts” at page 1, line 4); 

a quill shaft (5) “having” a circumferential opening configured to receive the first shaft and a locking flange (17) for connecting the quill shaft to the first shaft, the quill shaft further being configured to connect to a second rotating member (1); and 
a primary diaphragm coupling shaft (9) positioned radially outward of the quill shaft,
wherein the quill shaft includes a second mating portion (7) configured for mating with the second rotating member,
further comprising at least one flange adapter (see left most disk 14 in Fig. 1) disposed between the primary coupling shaft and the first flexible diaphragm coupling,
wherein the flange adapter is welded (page 1, line 51) to the diaphragm coupling,
wherein the first shaft abuts an outer periphery (at 13) of the first flexible diaphragm coupling,
wherein the locking flange includes at least one radial protrusion (20) for mating with a cutout within the first mating portion of the quill shaft (5). 

Claims 1-4, 8 & 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cashman, US 3,149,852.  At Fig. 1, Cashman shows a flexible coupling assembly for a power transmission system comprising: 
a first shaft (54-65, col. , lines 15-25) defining an axis, configured to connect to a first rotatable member (82); 

a quill shaft (9) “having” a circumferential opening (60) configured to receive the first shaft and a locking flange (64) for connecting the quill shaft to the first shaft, the quill shaft further being configured to connect to a second rotating member (see “workpiece” at col. 1, lines 64 & 65)); and 
a primary diaphragm coupling shaft (40) positioned radially outward of the quill shaft,
wherein the quill shaft includes a second mating portion (10) configured for mating with a second rotating member,
further comprising at least one flange adapter (47) disposed between the primary coupling shaft and the first flexible diaphragm coupling,
wherein Fig. 1 shows the first shaft abuts an outer periphery of the first flexible diaphragm coupling,
wherein the primary diaphragm coupling shaft includes a radial displacement limiter (44) made from deformable material in an inner cavity thereof for regulating radial movement of the quill shaft within the primary diaphragm coupling shaft,
wherein Fig. 1 shows the radial displacement limiter encloses the quill shaft and abuts against an inner diameter of the primary diaphragm coupling shaft.

Claims 1, 4, 8 & 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbenar, US 2,917,910.  At Fig. 2, Herbenar shows a flexible coupling (14’) assembly for a power transmission system comprising: 

a first flexible diaphragm coupling (16’) configured to have a portion (44) of the first shaft pass axially therethrough; 
a quill shaft (10’) “having” a circumferential opening configured to receive the first shaft and a locking flange (46) for connecting the quill shaft to the first shaft, the quill shaft further being configured to connect to a second rotating member (col. 1, lines 15-20); and 
a primary diaphragm coupling shaft (18’) positioned radially outward of the quill shaft,
further comprising at least one flange adapter (28’) disposed between the primary coupling shaft and the first flexible diaphragm coupling,
wherein Fig. 2 shows the first shaft abuts an outer periphery of the first flexible diaphragm coupling,
wherein the quill shaft includes a pin hole (24’) there through, arranged perpendicular to the axis, and aligned with a primary coupling shaft pin hole (24’) for receiving a pin (26’) therein configured to lock relative movement of the quill shaft and the primary diaphragm coupling shaft during assembly,
wherein the first shaft includes a pin hole (24’) there through, arranged perpendicular to the axis, for receiving a pin (26’) therein configured to lock relative movement of the first shaft and a flange adapter (18a’).

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 8, 11, 13, 14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Troeger, US 2,647,380.  Troeger shows a flexible coupling assembly for a power transmission system comprising: 
a first shaft (10) defining an axis, configured (15) to connect to a first rotatable member (col. 1, lines 46-49); 
a first flexible diaphragm coupling (13) configured to have a portion of the first shaft pass axially therethrough; 
a quill shaft (12);
a circumferential opening (31) configured to receive the shaft (28), and 
a locking flange (27) for connecting the quill shaft to the first shaft, the quill shaft further being configured to connect to a second rotating member (col. 1, lines 46-49); and 
a primary diaphragm coupling shaft (40) positioned radially outward of the quill shaft.
Troeger shows the circumferential opening (31) on the first shaft (10), and the locking flange (27) on the quill shaft (12).  However, it would have been obvious to one of ordinary skill in the art to instead place the circumferential opening on the quill shaft, and the locking flange on the first shaft, since such a modification would have involved a mere reversal of parts.  A reversal of parts is generally recognized as being within the level of ordinary skill in the art.  In Re Gazda, 104 USPQ 400, (CCPA 1955).  
As to claim 2, the quill shaft (12) includes a second mating portion (24) configured for mating with the second rotating member.
As to claim 4, least one flange adapter (17) disposed between the primary coupling shaft (10) and the first flexible diaphragm coupling (13).

As to claim11, the primary diaphragm coupling shaft (40) includes a radial displacement limiter (39) in an inner cavity thereof for regulating radial movement of the quill shaft within the primary diaphragm coupling shaft (col. 3, lines 13-17).
As to claim 13, Fig. 1 shows the radial displacement limiter (39) encloses the quill shaft (12) and abuts against an inner diameter of the primary diaphragm coupling shaft (40).
As to claim 14, the quill shaft (12, 25) adjoins a second side of a second flexible diaphragm coupling (14) and passes through the second flexible diaphragm coupling.
As to claim 19, the mating portion (24) of the quill shaft includes a larger outer diameter than an outer diameter of a non-mating portion (12) of the quill shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mennons shows a locking flange (f, f) includes at least one radial protrusion (f) for mating with a cutout (a, c) within the mating portion of a quill shaft.  Each of Weible and Metelkin shows a flexible coupling assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679